Citation Nr: 0535167	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-27 628	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to service connection for sleep apnea, to 
include as secondary to the service-connected post-traumatic 
stress disorder.

4.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law
ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The RO, in pertinent part, denied 
service connection for sleep apnea and awarded service 
connection for PTSD with a 50 percent evaluation effective 
December 2001.  As the veteran is appealing the original 
assignment of the 50 percent evaluation following the award 
of service connection, the severity of the disability at 
issue is to be considered during the entire period from the 
initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).
 
This matter also comes before the Board on appeal from an 
October 2004 rating decision, which denied service connection 
for a breathing condition, a skin condition, sleep apnea, and 
TDIU.  The claims were merged on appeal in July 2005.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A skin disorder, if any, is not related to any incident 
of military service.

3.  A respiratory condition is not related to any incident of 
military service.
4.  Sleep apnea is not related to any incident of military 
service nor is it proximately due to or the result of the 
service-connected PTSD.

5.  The veteran's PTSD is not currently productive of: 
current suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and hygiene

6.  Service connection is currently in effect for PTSD rated 
as 50 percent disabling and diabetes mellitus Type II rated 
as 20 percent disabling.  The veteran's overall combined 
rating is 60 percent disabling

7.  The veteran's service-connected disabilities have not 
been shown to render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2005).

2.  The criteria for the establishment of service connection 
for a skin condition are not met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  The criteria for the establishment of service connection 
for a respiratory disorder are not met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

4.  The criteria for the establishment of service connection 
for sleep apnea are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2005).

5.  The criteria for a rating in excess of 50 percent rating 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2005). 

6.  Entitlement to TDIU is denied.  38 U.S.C.A. §§ 501, 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.1, 
4.3, 4.15, 4.16, 4.17, 4.18, 4.19, 4.25 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in April 2002 and March 2004 prior to the 
initial decisions on the claims in December 2003 and October 
2004.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the April 2002 
and March 2004 letters as to what kinds of evidence was 
needed to substantiate his claims for service connection for 
a skin condition, a breathing condition, and sleep apnea.  
The veteran was informed that evidence towards substantiating 
his claims would be (1) evidence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  The March 2004 letter 
informed the veteran that evidence towards substantiating his 
TDIU claim was evidence that he was unable to secure and 
follow a substantially gainful occupation solely due to his 
service-connected disabilities.

With regard to the veteran's increased rating claim for PTSD, 
while the April 2002  VCAA letter was regarding the veteran's 
service connection claim and not for a higher initial rating, 
the Board's decision to proceed in adjudicating this claim 
does not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  The Board observes that the United States Court of 
Appeals for Veterans Claims (Court) decision in Pelegrini was 
focused upon the critical question of whether a claimant 
would be prejudiced by a VCAA advisement, after an adverse 
decision by the RO on an initial claim for service-
connection. (Emphasis added).  Thus, as the veteran's claim 
was originally for service connection for PTSD, and the 
December 2003 rating decision granted service connection for 
PTSD, the Board finds the veteran was not prejudiced.    

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate a 
newly raised claim.  The veteran filed his request for 
service connection for PTSD in January 2002.  The December 
2003 rating decision granted service connection for PTSD and 
assigned a 50 percent rating effective December 2001.  The 
veteran took issue with the initial 50 percent rating in his 
March 2004 notice of disagreement (NOD).  According to 
VAOPGCPREC 8-2003, if in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a NOD that raises a new issue, section 
7105(d) only requires VA to take proper action and issue a 
statement of the case (SOC) if the disagreement is not 
resolved.  The RO properly issued a June 2004 SOC, which 
contained the pertinent criteria for establishing a higher 
initial rating, the new issue.  As such, the Board finds that 
the duty to assist and notice provisions of the VCAA has been 
satisfied.  The Board would also note that in April 2005, the 
RO issued a VCAA letter to the veteran, which notified him 
that evidence to support his increased rating claim, would be 
evidence that his service-connected PTSD had worsened in 
severity.

The veteran was specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertained to the claims, in the April 2005 VCAA letter.   
Thus, the Board finds that he was fully notified of the need 
to give to VA any evidence pertaining to his claims.  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  

Service medical and personnel records, VA outpatient 
treatment records, private medical records, copies of police 
reports, records from the Social Security Administration 
(SSA), and reports of VA examination have been obtained in 
support of the claims on appeal.   The veteran denied the 
opportunity to present personal testimony in support of his 
claims.  See VA Forms 9 received in July 2005 and April 2005.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

I.  Service Connection

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

Analysis

A.  Skin Condition

The veteran contends that he has a skin condition, to include 
scaly skin and a groin rash, that is related to his period of 
active duty service.  Specifically, he asserts that this 
condition first manifested in service in June 1970, August 
1970, and November 1972.

In this matter, the veteran's service medical records show 
the veteran had a heat rash in the scrotal area in June 1970.  
In August 1970, the veteran complained of a rash on his back 
for four days.  In October 1970, examiners noted a rash on 
the groin.  In November 1970, the veteran had a small red 
blotchy area on his neck and abdomen.  His neck was positive 
for spores and his abdomen was positive for hyphae.  An entry 
dated in December 1970, showed a rash on the veteran's neck 
resembling a ringworm infection.  In November 1972, the 
veteran had contact dermatitis on the face and ears, which 
was attributed to a possible reaction from the gold on the 
veteran's glasses.    There were no further complaints in 
service.   The August 1973 separation examination was 
negative for a diagnosis of a skin disorder. 

That the veteran had several episodes of rashes in service is 
not enough evidence to meet all the requirements for service 
connection as there was no chronic skin disorder shown during 
service.  Post-service there has been no showing of 
continuity of symptomatology to support a finding of 
chronicity.  See 38 C.F.R. § 3.303(b).  The first complaints 
of dry skin on his forearms and a groin rash were upon VA 
examination in April 2004, some 31 years after the veteran's 
discharge from active duty service.  

At the time of examination, the veteran indicated that he did 
not have a skin condition.  He did indicate that he used 
topical lotions for his dry skin.  He denied erythema, 
inflammation, and infection.  The examiner found that the 
veteran had "perfectly normal skin."  There were no 
findings of dry skin on the forearms or upper arms as stated.  
The examiner noted the dermatitis described by the veteran 
sounded like episodic dry skin, which was not fungal in 
origin.  The examiner stated the veteran had a tinea crura 
type of condition in the military, which was unrelated to the 
rash the veteran complained of at the time of examination.

With regard to the 31-year evidentiary gap in this case 
between active service and the earliest complaints of dry 
skin and a groin rash, the Board notes that the absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove the claim that a skin condition 
was the result of service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of a skin condition between the period of active 
duty and the initial complaints in 2004 is itself evidence 
which tends to show that a skin condition to did not have its 
onset in service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at 1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In addition to the absence of evidence of a skin disorder for 
many years after service, the Board notes that there is also 
an absence of a current diagnosis of a skin condition.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
The evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

While the veteran contends that he currently has a skin 
condition that has been present since his separation from 
active service and related thereto, his statements do not 
constitute competent evidence of a diagnosis or a medical 
nexus opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Respiratory Disorder

The veteran contends that he is entitled to service 
connection for a breathing disorder.  Specifically, he 
contends that exposure to toxic fumes from chemicals used to 
paint the hulls of ships in service caused a collapse in 
portions of his lungs.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

In this matter, the veteran's service medical records do not 
support his contentions.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of any mention of relevant treatment, symptoms or 
complaints of respiratory disorder.  While an entry dated in 
November 1970 noted the veteran sustained a chemical burn to 
his right arm from a cleaning agent, there were no associated 
respiratory complaints or symptomatology.  The August 1973 
separation examination was negative for a respiratory 
disorder. 

The first indication of a respiratory disorder that could 
interfere with breathing was noted upon VA examination in 
September 2004, some 31 years after the veteran's discharge 
from active duty service.  The veteran informed the examiner 
that he used an Albuterol inhaler twice daily for his sleep 
apnea.  The veteran denied cough, hematemesis, or a history 
of asthma.  Pulmonary function tests showed Forced Vital 
Capacity (FVC) of 79, Forced Expiratory Volume in second 
(FEV1) of 74, and the ration of FEV1/FVC was 72.  Diffusion 
capacity was 105.  Chest x-rays showed atelectasis versus 
small infiltrate in the bilateral lung bases anteriorly.

With regard to the 31-year evidentiary gap in this case 
between active service and the earliest diagnosis of 
atelectasis versus small infiltrate in the bilateral lung 
bases anteriorly, the Board notes that the absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove the claim that a respiratory 
disorder was the result of toxic fume exposure in service 
which in turn resulted in a chronic disability or persistent 
symptoms thereafter.  See Forshey, 12 Vet. App. at 71; see 
also 38 C.F.R. § 3.102.  Thus, the lack of any objective 
evidence of a respiratory disorder between the period of 
active duty and the initial diagnosis in 2004 is itself 
evidence which tends to show that a respiratory disorder did 
not have its onset in service.  

Despite evidence of a current diagnosis of atelectasis versus 
small infiltrate in the bilateral lung bases anteriorly there 
is no evidence of record to substantiate the critical second 
and third components of the Guiterrez inquiry, as enumerated 
above.   The service medical and personnel records do not 
support a finding of a respiratory disorder as the result of 
exposure to toxic fumes from chemicals during the veteran's 
active duty service.  Moreover, there are no opinions of 
record that the current diagnosis is related to the veteran's 
active duty service.  

At this juncture, the Board notes that the veteran has argued 
that a remand for a medical nexus opinion is necessary.  
However, the Board finds that there is enough evidence of 
record to make a determination on the merits of the veteran's 
claim.  
VA regulations provide that VA will assist the veteran by 
providing a medical examination or obtaining a medical 
opinion based upon review of the evidence of record if VA 
determines that it is necessary to decide the claim.  38 
C.F.R. 
§ 3.159(c)(4)(i).  The regulations further provide, in 
pertinent part, that a medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (A) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) establishes that the 
veteran suffered an event, injury, or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

In the instant case, aside from the veteran's own statements, 
there is no indication that atelectasis versus small 
infiltrate in the bilateral lung bases anteriorly are related 
to toxic fume exposure.  As noted above, the service medical 
records were devoid of any complaints or treatment of a 
respiratory disorder.  Further, there was a 31-year 
evidentiary gap between the veteran's discharge from active 
duty service and the initial diagnosis in 2004.

Because none of the requirements in subsections (A), (B), or 
(C) are met with regard to the claim for service connection 
for a respiratory disorder it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed.Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

While the veteran contends that a respiratory disorder is 
related to his active service, his statements do not 
constitute competent evidence of a medical nexus opinion. 
Espiritu, 2 Vet. App. at 494-95.  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App at 54.

C.  Sleep Apnea

The veteran contends that he is entitled to service 
connection for sleep apnea.  Specifically, he contends that 
the condition is secondary to his service-connected PTSD.   
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

First, the Board finds that the service is not warranted on a 
direct causation basis. 38 C.F.R. § 3.303.   The veteran's 
service medical records are wholly devoid of any mention of 
relevant treatment, symptoms or complaints of sleep apnea.  
The veteran was first diagnosed with sleep apnea in 2001, 
some 28 years after his discharge from active duty service.  
Thus, the lack of any objective evidence of sleep apnea 
between the period of active duty and the initial diagnosis 
in 2001 is itself evidence which tends to show that sleep 
apnea did not have its onset in service.  See Forshey, 12 
Vet. App. at 71; see also 38 C.F.R. § 3.102.

Despite evidence of a current diagnosis of obstructive sleep 
apnea, there is no evidence of record to substantiate the 
critical second and third components of the Guiterrez 
inquiry, as enumerated above.   The service medical and 
personnel records do not support a finding of sleep apnea 
during the veteran's active.  Moreover, there are no opinions 
of record that the current diagnosis is related to the 
veteran's active duty service.  

As noted at the outset, the veteran contends that his sleep 
apnea is the result of his service-connected PTSD.  He 
asserts that his PTSD causes anxiety, which makes it 
difficult for him to sleep, and when he does fall asleep, he 
has nightmares about Vietnam that makes his sleeping even 
more difficult.
  
The current evidence of record does not show that sleep apnea 
was either caused by or aggravated by the service-connected 
PTSD.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  
Specifically, upon VA examination in September 2004, the 
examiner opined that sleep apnea was not connected with PTSD, 
but was an independent medical problem.  

While the veteran contends that sleep apnea is related to his 
active service or alternatively his PTSD, his statements do 
not constitute competent evidence of a medical nexus opinion. 
Espiritu, 2 Vet. App. at 494-95.  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App at 54.

II. Increased Rating

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

Service connection for PTSD was awarded in a December 2003 
rating decision.  The RO assigned a 50 percent rating 
effective December 2001.  The veteran disagreed with the 
initial 50 percent rating and initiated the instant appeal.  
As such, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson, 12 Vet. App. at 126. 

The veteran's PTSD is currently rated as 50 percent under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this code 
section, a 50 percent rating is assigned for mental disorders 
where the evidence shows occupational and social impairment 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Id.

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to: service medical records; 
statements of the veteran; reports of VA examination dated 
between 1988 and 2004; VA outpatient treatment and 
hospitalization records dated between 1987 and 2004; records 
from SSA; police reports; and private medical records the 
University Nebraska Medical Center.  Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the 
veteran's PTSD more closely approximates the criteria for the 
current 50 percent rating. 
In this regard, the claims folder reveals the veteran carries 
a dual diagnosis of PTSD and schizoaffective disorder.  PTSD 
was first diagnosed in 1999.  VA hospitalization records 
dated between August and September 1999 indicate the veteran 
complained of depression, anger, daydreams about war, and 
stress. The veteran denied hallucinations and was oriented 
times three.  The veteran was also diagnosed with 
polysubstance abuse and schizoaffective disorder.  The 
veteran was assigned a combined a Global Assessment of 
Functioning (GAF) Scale score of 35, which according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, as revised in the 1994, fourth 
edition (DSM-IV), reflects some impairment in reality testing 
or communication or major impairment in several areas, such 
as work, family relations, judgment, thinking, or mood.  

VA outpatient treatment records dated in February 2001, do 
indicate the veteran had nightmares, disjointed thoughts at 
times, but reveal the veteran denied hallucinations or death 
wishes. Entries dated between July 2001 and February 2002 
show the veteran denied delusions, hallucinations, current 
suicidal ideation, and homicidal ideation.  There was no 
looseness of association or flight of ideas.  Insight was 
moderate and judgment was fair.  The veteran's GAF score 
range from 40 in July 2001 reflecting major impairment to 45 
in February 2002 reflecting serious symptoms, to include 
irritability, anger, and difficulty with memory and 
concentration.

Upon VA examination in May 2002, the veteran complained of 
poor memory, hyperstartle response, nightmares, and 
flashbacks.  Objective examination showed no abnormal thought 
process, delusions, or hallucinations. The veteran was 
oriented to name, place, date, and the present situation with 
intact insight and judgment.  He did have poor eye contact 
and poor memory, but with guided questions was able to 
remember and answer appropriately. The examiner noted the 
veteran was difficult to interview as he became 
circumstantial and tangential, however, this was attributed 
to the veteran's bipolar disorder. The veteran was assigned a 
GAF of 50 reflecting serious symptoms.  

VA outpatient treatment records dated between 2001 and 2002 
were repeatedly negative for hallucinations, delusion, 
suicidal ideation, homicidal ideation, and looseness of 
association.  Insight and judgment were rated as fair.  An 
entry dated in November 2002, showed the veteran's voice was 
a little loud and speech was a little tangential, but there 
was no looseness of association, hallucinations, or death 
wishes.  The veteran's PTSD was deemed stable in December 
2002, March 2003, December 2003, and February 2004.  An entry 
dated in March 2003 indicated the veteran was experiencing 
rational thoughts and his mood was euthymic.  His GAF scores 
ranged from 40 (major impairment in several areas) in July 
2001 to 52 (moderate symptoms) in February 2004.

Upon VA examination in December 2003, the veteran complained 
of nightmares, but denied flashbacks.  The veteran reported 
that he has remained very active in his church.  His affect 
was not restricted.  The veteran endorsed difficulty 
concentrating, but denied memory problems. The examiner 
concluded that based on the information provided by the 
veteran, his PTSD was of a mild degree.  The veteran was 
appropriately dressed and groomed.  The veteran did have 
looseness of association and some mild flight of ideas. There 
were no delusions presented.  The veteran was oriented times 
three.  Sensorium was clear.  Difficulty in judgment was 
consistent with the nonservice connected schizoaffective 
disorder.  Schizoaffective disorder was deemed the major 
disabling psychiatric condition, to include rendering him 
unemployable.  The veteran was assigned a GAF of 60, 
indicating on the line between mild and moderate level of 
symptoms.

Records from the SSA indicate the veteran received disability 
compensation for paranoid schizophrenia and personality 
disorders.  Upon VA examination in April 2004, the examiner 
noted the veteran was psychiatrically impaired not from the 
PTSD, but from the schizoaffective disorder.  The veteran 
denied flashbacks and reported the PTSD was "really not an 
issue."

While the veteran has difficulty in adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships, the objective medical evidence of 
record does not support a finding of a 70 percent disability 
evaluation for PTSD.  There is no evidence of the following 
symptomatology: current suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  38 C.F.R. § 4.130.  

The veteran's complaints of social isolation, nightmares, 
hypervigilance, memory problems, panic attacks, and 
difficulty in establishing and maintaining effective work and 
social relationships are provided for in the current 50 
percent rating.  Lay statements from the veteran's mother and 
friend note the veteran had mood swings, talked to self, and 
exhibited road rage; these also are provided for in the 
current rating.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's PTSD, 
and its effects on his earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the
Board notes the RO did not grant increased compensation 
benefits on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's PTSD has not required frequent 
inpatient care.  The last hospitalization was in 1999 for his 
schizoaffective disorder.  While the evidence of record 
indicates the veteran is in receipt of SSA disability 
benefits, the award was for paranoid schizophrenia and 
personality disorders.  The current 50 percent rating 
adequately compensates the veteran for the nature and extent 
of severity of his PTSD.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this matter.

III. TDIU

The veteran filed an application for TDIU in February 2004.  
He indicated that his service-connected PTSD prevented him 
from securing or following any substantially gainful 
occupation.  He indicated that he became too disabled to work 
in June 1999.  The veteran indicated that he completed high 
school and one year of college.  He reported that he had been 
under a doctor's care and/or hospitalized within the 12 
months previous to his application.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met.  Id.   Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. 
§ 3.341. Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  See 38 C.F.R. § 
4.19.

The first step is to evaluate the veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the veteran is in receipt of service connection 
for PTSD rated as 50 percent disabling and diabetes mellitus 
Type II rated as 20 percent disabling.  Under 38 C.F.R. 
§ 4.25, the veteran's disabilities are combined based upon 
the combined rating table, to give him a combined rating of 
60 percent.  Therefore, he does not meet the specific 
percentage requirements of 38 C.F.R. § 4.16(a).  

Having failed to meet the objective criteria of 38 C.F.R. 
§ 4.16(a), it then becomes necessary to consider the 
veteran's claim under § 4.16(b) subjective criteria.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled. 38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a). Id.

The issue is then whether the veteran's service connected 
disabilities, as previously noted, preclude him from engaging 
in substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes this case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, the claims folder reveals the veteran is 
a recipient of SSA disability benefits.  However, the award 
is for paranoid schizophrenia and personality disorders.  
Upon VA examination in December 2003, the examiner opined 
schizoaffective disorder was the major disabling psychiatric 
condition, which rendered the veteran unemployable.  A 
February 2004 letter from the veteran's treatment provider in 
the Nebraska-Western Iowa Health Care System noted the 
veteran was unemployable due to his PTSD and other serious 
mental health problems.  There was no indication that the 
veteran was unemployable due solely to the service connected 
PTSD.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
Shipwash, 8 Vet. App. at 227; Fisher v. Principi, 4 Vet. App. 
57, 60 (1993); VAOPGPREC 6-96 (August 16, 1996).  In 
addition, the Board is required to address the issue of 
entitlement to TDIU under 38 C.F.R. § 4.16(b) again only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence that the 
veteran may be unable to secure or follow a substantially 
gainful occupation due to his service-connected disability. 
Id.

As it has been determined that the veteran's service-
connected disabilities when standing alone do not render him 
unable to follow a substantially gainful occupation, referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is not necessary pursuant 
to 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88 
(1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Accordingly, the veteran's claim for entitlement to TDIU is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
Gilbert, 1 Vet. App at 54.


ORDER

Entitlement to service connection for a skin condition is 
denied.

Entitlement to service connection for a respiratory disorder 
is denied.

Entitlement to service connection for sleep apnea, to include 
as secondary to the service-connected PTSD, is denied.

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.

Entitlement to TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


